             IN THE UNITED STATES DISTRICT OF TEXAS
               FOR THE EASTERN DISTRICT OF TEXAS
                        LUFKIN DIVISION


UNITED STATES OF AMERICA                  §
                                          §
VS.                                       §            NO. 9:20-CR-33
                                          §
ROBERT LANCE KUPERMAN                     §

                                   ORDER

      Upon consideration, the Defendants Motion for Production of Exculpatory

Evidence Pursuant to Brady V. Maryland is GRANTED or DENIED.




   SIGNED at Lufkin, Texas on this            day of              , 2021.



                                       ______________________________
                                       HONORABLE JUDGE PRESIDING
